DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 224 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 224 recites “engaged cage component mount member or portions thereof is configured to be positioned in an interior of the cage base when disengaged from the cage base by nesting”. Both embodiments of “engaged cage component mount member is configured to be positioned in an interior of the cage base when disengaged from the cage base by nesting” and “portions [of the engaged cage component] is configured to be positioned in an interior of the cage base when disengaged from the cage base by nesting” must be shown. Fig. 3 only shows the embodiment of “portions thereof”. For the “engaged cage component mount member” embodiment, it is unclear how the entirety of the cage component mount member is able to be positioned in an interior of the cage base when disengaged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 232 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al. (US 20110132272), hereinafter Gabriel, in view of Pekovic (US 4787382).
Regarding claim 232, Gabriel teaches of a detachable animal containment cage grommet (flap grommet 500; see ¶0044, air grommet 18 is assembled to cage 10 and is capable of being detached; Examiner notes that flap grommet 500 is equivalent to air grommet 18 with respect to detachability), comprising:
an interior member (interior piece 503 of flap grommet 500; fig. 17) comprising an aperture (Figs. 17-19, aperture of flap door 501) for insertion of a cage component (Fig. 20, ¶0046, flap grommet 500 may be displaced into an open position by a drinking valve),
an exterior member (exterior piece 502 of flap grommet; fig. 18),
wherein the interior member and the exterior member are configured for engagement and for disengagement (as shown in figs. 17-19; see again ¶0044).
Gabriel does not appear to teach of an exterior member comprising a sliding door to allow access to the aperture. 
Pekovic is in the field of animal housing and teaches of (Fig. 1) an exterior member (door 43) comprising a sliding door (door 43 has a knob 53 to slide the door up and down) to allow access to the aperture (aperture 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gabriel to incorporate the teachings of Pekovic of an exterior member comprising a sliding door to allow access to the aperture in order to externally cover the aperture and prevent debris from going through. 

Allowable Subject Matter
Claim 224 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 216-218, 221-223, 225, 228-231, 233-236 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 216, (independent claims 231 and 233 being substantively similar), Conger et al. (US 2007/0169717) teaches of an animal containment cage unit (¶106, cages can be nested) wherein the cage unit comprises a cage base and one or more cage components or one or more cage component mount members engaged with a portion of the cage unit (seen in Fig. 2);
the cage unit is configured for nesting with another like cage unit (¶0005, efficiently nested);
one or more cage components or one or more cage component mount members are engaged with a portion of the cage unit (seen in Fig. 2).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the one or more cage components or portions thereof or the one or more cage component mount members or portions thereof are configured for disengagement from the cage unit by the nesting of the cage unit with another like cage unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant did not respond to the request for information with the requested information, namely concise explanations in the English language of the documents in the IDS filed on 2/19/2021. The IDS filed on 2/19/2021 remains unconsidered by the Examiner. 
Applicant's arguments filed 9/14/2022 have been fully considered but they are only partially persuasive. 
Applicant’s arguments (Remarks, pp. 7-9) with respect to the rejection of claims 216-223, 225, 228-231, and 234 under §112(b) have been fully considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn. Examiner notes that claim 224 is still rejected under 112(b) as detailed hereinabove.
With regard to claim 232, as a preliminary matter, the rejection of claim 232 detailed hereinabove has been non-substantively amended in order to clarify the rejection. However, the nature and reasoning of the rejection has not been changed. 
Applicant argues (pp. 9-10) that the rejection of claim 232 under §103 is improper because one of ordinary skill in the art would not be motivated to substitute a sliding door of Pekovic for the flap door of Gabriel as this would result in the door of Gabriel as unsatisfactory or inoperable for its intended purpose. The Examiner respectfully disagrees. 
Gabriel as modified would still have operability because it would be a simple matter to manually control the knob to slide open the door, and the opened door would have the same operability of being able to receive a drinking valve. The ease of being able to open the valve with the drinking valve itself, by sliding the drinking valve through the flap, would be replaced by the increased security of the sliding door of Pekovic, which cannot be accidentally opened or opened by a contained animal. Such a tradeoff for simple mechanical devices is reasonable and conventional in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647